

EXHIBIT 10.6






January 4, 2018


Karen Katz




Re: Retirement Agreement and General Release of Claims




Dear Karen:


This letter confirms our discussions concerning your retirement from The Neiman
Marcus Group LLC, a Delaware limited liability company (the “Company”) and its
subsidiaries and parent entities. By signing this letter below, you and the
Company will have entered into this Retirement Agreement and General Release of
Claims (the “Agreement”), which will be binding on you, your heirs, successors
and assigns, setting forth the terms of your retirement from the Company,
subject to your right to revoke as set forth in Paragraph 8.


1.
Retirement



a.
Your last day of active employment with the Company (the “Retirement Date”) will
be effective on the earliest of:

i.
February 12, 2018,

ii.
the date of completion of a satisfactory handover of responsibilities to a
successor Chief Executive Officer of the Company (the “Successor CEO”), as
determined by the Board of Directors of Neiman Marcus Group, Inc. (the “Parent”)
or an authorized committee thereof (the “Board”), but not prior to February 12,
2018 and not otherwise to exceed 30 days after the Successor CEO’s commencement
date (the earlier of i. and ii., the “Scheduled Retirement Date”), and

iii.
your earlier termination for Cause or as a result of your death or Disability,
in accordance with, as defined in, your employment agreement with the Company
dated October 25, 2013 (the “Employment Agreement”).



b.
Contingent upon and subject to (i) the performance of your duties and
responsibilities to the Company and its Affiliates (as defined in the Employment
Agreement) (collectively, “NMG”) through the Scheduled Retirement Date; (ii)
your execution and delivery to the Company (without revocation) of this
Agreement and the Reconfirmation Release in the form of Exhibit A hereto (the
“Reconfirmation Release”); and (ii) your continued compliance with the
restrictive covenants and other obligations contemplated by this Agreement
(collectively, the “Restrictive Covenants”) at all times, you and the Parent
will enter into a director services agreement with the Parent substantially in
the form attached hereto as Exhibit B (the “Director Services Agreement”).










--------------------------------------------------------------------------------





c.
As of your Retirement Date, you will cease to be eligible to participate in, or
be covered by, any employee benefit plan or program offered by or through NMG,
and you shall not receive any benefits or payments from NMG, except as otherwise
provided in this Agreement, the Director Services Agreement or as required under
the terms of the Company’s or its Affiliate’s benefits plans or by law.
Additionally, as of your Retirement Date, you will no longer have authorization
to incur any expenses on behalf of NMG, except as otherwise provided in the
Director Services Agreement.



d.
Without limitation on the other covenants in this Agreement, you agree to not to
issue any press release or public statement or otherwise publicly disclose any
matter arising in connection with this Agreement or your retirement from the
Company, in each case, unless so issued or disclosed with the prior written
consent of the Company.



e.
Upon the Retirement Date, you hereby resign, to the extent applicable, if any,
as an officer of NMG and, other than as provided in the Director Services
Agreement, as a member of the board of directors (and committee) of NMG and each
other entity you serve at the request of the Company including as a fiduciary of
any benefit plan of any of the foregoing. You further agree to confirm the
foregoing by submitting to the Company in writing a confirmation of your
resignation(s) to the extent reasonably requested by the Company.



2.
Compensation and Benefits during Employment through the Retirement Date. Without
regard to whether you sign this Agreement, you will be entitled to the following
payments and benefits.



a.
You will receive your current annual base salary of $1,100,000 per year and
except as otherwise set forth in this Agreement, you will continue to
participate through your Retirement Date in the Company’s employee benefits
arrangements consistent with your Employment Agreement and the terms and
conditions (including eligibility) of the Company’s plans, policies and programs
as in effect from time to time.



b.
On the Retirement Date, the Company will pay, provide to or reimburse you, as
applicable, any: (i) accrued but unpaid salary, (ii) accrued but unused vacation
time, (iii) vested employee benefits accrued under the Company’s employee
benefit plans, and (iv) unreimbursed business expenses in accordance with the
Company’s policies or practices for the reimbursement of expenses incurred by
other Company senior executives.



c.
If, prior to the Retirement Date (other than termination of employment due to
death or Disability), you have not yet reached age 65, your benefit under the
Company’s Supplemental Executive Retirement Plan (the “SERP”) shall not be
reduced according to the terms of the SERP solely by reason of your failure to
reach age 65



RETIREMENT AGREEMENT AND GENERAL RELEASE OF CLAIMS    Page 2



--------------------------------------------------------------------------------





prior to the Retirement Date, and will otherwise be payable in accordance with
the terms of the SERP.




3.
Severance Benefits. Except as provided in this Agreement, you will not be
eligible to receive the payments and benefits provided in the Employment
Agreement. In exchange for and subject to you signing this Agreement and
releasing and waiving claims that you may have against the Company and/or other
Released Parties (as defined below in Paragraph 4 below), your signing and not
revoking the Reconfirmation Release within thirty (30) days following the
Retirement Date, and your compliance with the Restrictive Covenants and other
terms and conditions of this Agreement, except in the case of a termination of
your employment by the Company for Cause or as a result of your death or
Disability or a resignation by you for any reason prior to the Scheduled
Retirement Date:



a.
The Company will pay you a lump sum amount of $2,475,000 to be paid on the first
business day after the 65th day following the Retirement Date and $1,000,000 on
or before March 14, 2019;



b.
You will be eligible to receive a pro-rata incentive payment in respect of the
2018 fiscal year of the Company (the “FY18 Annual Bonus”) pursuant to the terms
of the Company’s annual bonus program, as determined by the Compensation
Committee of the Board (the “Committee”) in its sole discretion. Any such FY18
Annual Bonus will be subject to the terms of such program and any ancillary
documentation and the achievement of performance goals determined by the
Committee in its sole discretion, and will be payable, on a pro-rata basis based
on days employed during the 2018 fiscal year of the Company through the
Retirement Date, following completion of audited financial results for fiscal
2018 at the time 2018 bonuses are paid to active executives of the Company
(expected to be on or about October 2018, but no later than December 2018);



c.
Provided that you timely elect coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), the Company will pay you a lump sum
amount equal to (1) the monthly COBRA premium applicable to you on the
Retirement Date under the Company’s group medical plan multiplied by (2) 18,
payable on paid on the first business day after the 65th day following the
Retirement Date;



d.
The Retirement Date will be a Termination (as defined in the Restricted Stock
Agreement) for purposes of the Restricted Stock Agreement. Effective as of the
Retirement Date, (i) 2,278 Shares (as defined in the Restricted Stock Agreement
granted to you pursuant to the Neiman Marcus Group, Inc. Management Equity
Incentive Plan (the “Equity Incentive Plan”), between you and Parent, dated as
of October 27, 2016) will vest or will have vested and cease to be Restricted
Stock (as defined in the Restricted Stock Agreement) and (ii) the remaining
2,279 unvested Shares shall be forfeited.



RETIREMENT AGREEMENT AND GENERAL RELEASE OF CLAIMS    Page 3



--------------------------------------------------------------------------------







e.
Effective as of the Retirement Date, the non-qualified stock option granted to
you under the Time-Vested Option Non-Qualified Stock Option Agreement pursuant
the Equity Incentive Plan between you and Parent, dated as of November 5, 2013,
will be amended in the form as provided in Exhibit C.



f.
Effective as of the Retirement Date, (i) you will forfeit the non-qualified
stock options granted to you under the Performance-Vested Option Non-Qualified
Stock Option Agreement pursuant the Equity Incentive Plan between you and
Parent, dated as of November 5, 2013, as amended, and (ii) Section 9
(Participant’s Put Right on an Option) of the Co-Invest Option Non-Qualified
Stock Option Agreement between you and Parent dated as of September 8, 2017,
will be deleted in its entirety.



You will not be required to mitigate the amount of any payment provided for in
this Agreement by seeking other employment or otherwise, nor will the amount of
any payment provided for under this Agreement be reduced by any profits, income,
earnings, or other benefits received by you from any source other than NMG or
its successor. If your employment with the Company is terminated as a result of
your death or Disability prior to the Scheduled Retirement Date, you will only
be eligible to receive the payments and benefits provided in Sections 7(a) or
7(b), as applicable, of the Employment Agreement.


4.
Release of Claims. By signing this Agreement, you are releasing all claims
against NMG and certain other parties, and promising not to sue NMG in the
future, as described in more detail below. You are giving up your right to claim
benefits and/or damages under laws that relate to or arise from your employment
with NMG and/or separation from employment with NMG.

 
a.
In consideration for the payment and benefits to be provided to you pursuant to
Paragraph 3 above and other valuable consideration, and except as provided
below, you, for yourself and for your heirs, executors, administrators,
trustees, legal representatives, successors and assigns forever release and
discharge the Company’s and any and all of the Company’s past and present parent
companies, direct and indirect investors, subsidiaries, Affiliates, partners,
successors and assigns and each of their respective past and present officers,
directors, employees, shareholders, principals, members, agents, attorneys and
employee benefit plans and their administrators and trustees, in their
individual and official capacities (the “Released Parties”), from any and all
claims, demands, causes of action, fees and liabilities of any kind whatsoever,
whether known or unknown, which you ever had, now have, or may have against any
of the Released Parties by reason of any act, omission, transaction, practice,
plan, policy, procedure, conduct, occurrence, or other matter, up to and
including the date you sign this Agreement, including but not limited to all
claims, without limitation, under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866 and 1991, the Equal Pay Act, the Americans with
Disabilities Act, Sections 1981 through 1988 of Title 42 of the United States
Code, the National Labor Relations Act, the Employee Retirement Income Security
Act, Age



RETIREMENT AGREEMENT AND GENERAL RELEASE OF CLAIMS    Page 4



--------------------------------------------------------------------------------





Discrimination in Employment Act (ADEA), the Older Workers Benefit Protection
Act (OWBPA), all claims under the Family and Medical Leave Act and other
federal, state and local leave laws; all claims under the Workers Adjustment and
Retraining Notification Act and similar state and local laws; all claims under
any whistleblower protection law, including but not limited to any claims under
the Sarbanes-Oxley Act or the Dodd-Frank Wall Street Reform and Consumer
Protection Act; all claims of discrimination, harassment, hostile work
environment, and retaliation in connection with your employment, the terms and
conditions of such employment and your separation from employment under any
federal, state and local fair employment, non-discrimination or civil rights law
or regulation; all claims sounding in tort or breach of contract (express or
implied), wrongful discharge, whistleblowing, detrimental reliance, defamation,
emotional distress or compensatory and/or punitive damages; and all claims for
attorneys’ fees, costs, disbursements and/or the like. All of the above statutes
are as amended.


b.
This Agreement does not prevent you from participating in investigations or
proceedings conducted by the Equal Employment Opportunity Commission (“EEOC”),
the National Labor Relations Board (“NLRB”), or similar state agencies. This
Agreement does not prevent you from reporting possible violations of federal law
or regulation to, or cooperating with any investigation being conducted by, any
governmental agency, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. This Agreement does not
affect the rights and responsibilities of the EEOC to enforce the Title VII, the
EPA, the ADEA, the ADA, GINA, Sections 102 and 103 of the Civil Rights Act if
1991, or Sections 501 and 505 of the Rehabilitation Act of 1973 and cannot be
used to interfere with the protected rights of an employee related to an EEOC
investigation or proceeding. However, you give up all rights to recover or
receive damages, money, or other personal benefits as a result of any EEOC, NLRB
or other agency charge, investigation or proceeding. This Agreement does not
prevent you from exercising your rights, if any, to (i) vested benefits under
any pension or savings plan or deferred compensation plan; (ii) COBRA benefits;
(iii) workers’ compensation benefits; (iv) unemployment benefit claims; (v) pay
for accrued but unused vacation; (vi) base salary through the Retirement Date;
and/or (vii) indemnification pursuant to any agreement with NMG, NMG by-laws or
other organizational documents, or as provided by state law as well as any other
claims that cannot lawfully be released.



c.
You will not sue NMG with respect to claims you have released in this Agreement,
or otherwise break your promises under this Agreement. You must pay NMG’s legal
fees if you sue NMG or otherwise break your promises in this Agreement. You do
not have to pay NMG’s legal fees under this paragraph, and that you will not be
penalized in any way, if you challenge only the validity of the waiver or
release of age discrimination claims under the ADEA.



d.
The making of this Agreement is not intended, and shall not be construed, as an
admission that the Company or any of the Released Parties have violated any
federal,



RETIREMENT AGREEMENT AND GENERAL RELEASE OF CLAIMS    Page 5



--------------------------------------------------------------------------------





state or local law (statutory or decisional), ordinance or regulation, breached
any contract or committed any wrongdoing whatsoever against you or otherwise.


5.
Cooperation and Other Covenants.



a.
You will reasonably cooperate in any investigations and/or litigation regarding
events that occurred during your employment with NMG, as provided in Section 12
of the Employment Agreement, and any transitional inquiries that arise following
the Separation Date. You will cooperate with NMG with regard to the intellectual
property covenants contained in Section 10(b) of the Employment Agreement.



b.
You remain bound by the obligations and promises to NMG, including, but not
limited to, any confidentiality, nondisparagement, non-competition,
non-solicitation, or intellectual property covenants made by you, including,
without limitation, such covenants contained in Sections 8, 9, 10 and 12 of the
Employment Agreement and as modified in the Director Services Agreement.



c.
Nothing in this Agreement shall prohibit or prevent you from: (i) reporting
possible violations of federal law or regulations, including any possible
securities laws violations, to any governmental agency or entity, including the
U.S. Department of Justice, the U.S. Securities and Exchange Commission, the
U.S. Congress, or any agency Inspector General; (ii) making any other
disclosures that are protected under the whistleblower provisions of federal law
or regulations; (iii) otherwise fully participating in any federal whistleblower
programs, including any such programs managed by the U.S. Securities and
Exchange Commission or the Occupational Safety and Health Administration; or
(iv) receiving individual monetary awards or other individual relief by virtue
of participating in any such Federal whistleblower programs.



d.
Under the Federal Defend Trade Secrets Act of 2016, you will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made: (i) (A) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney and (B) solely for the purpose of reporting or investigating a
suspected violation of law; (ii) to your attorney in relation to a lawsuit for
retaliation against you for reporting a suspected violation of law; or (iii) in
a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.



e.
In accordance with your existing and continuing obligations to NMG (including
those obligations arising under any applicable employee handbook or code of
conduct and any confidentiality, intellectual property and/or your Employment
Agreement), you will immediately return to NMG, within ten (10) days after the
Retirement Date, all NMG property, including, as applicable, building passes,
credit cards, keys, telephones, company files, documents, records, computer
access codes, computer programs, instruction manuals, business plans, and other
property that you



RETIREMENT AGREEMENT AND GENERAL RELEASE OF CLAIMS    Page 6



--------------------------------------------------------------------------------





received, prepared, or helped to prepare in connection with your employment with
NMG. You will not keep copies, duplicates, reproductions, computer disks, or
excerpts of any NMG materials or documents.


6.
Miscellaneous.



a.
The laws of Texas apply to this Agreement, except for its laws with respect to
conflict of laws.



b.
This Agreement may be enforceable in parts. This Agreement is valid, even if any
section or term is not enforceable. In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held to be
unenforceable under the applicable law, the rest of the Agreement shall continue
to apply.



c.
You waive your right to a trial by jury. You understand that pursuant to this
Agreement, you are giving up your right to a trial by jury. The Company also
waives its right to a trial by jury.



d.
This is the entire Agreement between the Company and you. This Agreement,
including the Exhibits and references to the Employment Agreement contained
herein, contains the entire agreement between the Company and you concerning the
separation of your employment. In deciding to sign this Agreement, you are not
relying on any statements or promises except those found in this Agreement.



e.
The Company has advised you to consult with an attorney, at your own expense,
before signing this Agreement, and you have had the opportunity to do so.



f.
Any controversy, dispute or claim arising out of or relating to this Agreement
or its breach will first be settled in accordance with Section 21 of the
Employment Agreement.



7.
Taxes.



a.
NMG shall withhold from any amounts payable to you hereunder all federal, state,
city or other taxes that are required to be withheld pursuant to any applicable
law or regulation.



b.
The payments and benefits under this Agreement are intended to comply with, or
be exempt from, Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively, “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. In no event whatsoever shall NMG be
liable for any additional tax, interest or penalty that may be imposed on you by
Code Section 409A or any damages for failing to comply with Code Section 409A.
No person connected with NMG in any capacity, including but not limited to any
affiliate of NMG, and their



RETIREMENT AGREEMENT AND GENERAL RELEASE OF CLAIMS    Page 7



--------------------------------------------------------------------------------





respective directors, officers, agents and employees, makes any representation,
commitment or guarantee that any particular tax treatment, including, but not
limited to, federal, state and local income, estate and gift tax treatment, will
be applicable with respect to any amounts payable under the Agreement or that
such tax treatment will apply to or be available to you. Any reimbursements or
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Code Section 409A, including, where
applicable, the requirement that (a) any reimbursement is for expenses incurred
during the period of time specified in this Agreement, (b) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, (c) the reimbursement of an
eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (d) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit. For purposes of Code Section 409A, your right to receive any
installment payment under this Agreement shall be treated as a right to receive
a series of separate and distinct payments.


8.
Acceptance and Effective Date.



a.
You have twenty-one (21) calendar days from receipt of this Agreement to
consider it and may sign it at any time during that period. This Agreement shall
not become effective until the eighth day after you sign it (the “Effective
Date”), and you may at any time prior to the Effective Date revoke this
Agreement by giving notice to the Company in writing of such revocation. In the
event that you do not timely sign, or if you revoke this Agreement, this
Agreement will be null and void and you will not be entitled to receive the
payments and benefits referred to in Paragraph 3.



b.
In addition, you will have twenty-one (21) calendar days from your Retirement
Date to consider the Reconfirmation Release and may sign it at any time during
that period. The Reconfirmation Release shall not become effective until the
eighth day after you sign it (the “Reconfirmation Release Effective Date”), and
you may at any time prior to the Reconfirmation Release Effective Date revoke
the Reconfirmation Release by giving notice to the Company in writing of such
revocation. You are advised to consult with an attorney before signing the
Reconfirmation Release. In the event that you do not timely sign, or if you
revoke the Reconfirmation Release, the Reconfirmation Release will be null and
void and you will not be entitled to receive the payments and benefits referred
to in Paragraph 3.



c.
You may accept this Agreement by signing it and delivering it to the Company’s
General Counsel in the time period specified in this Agreement. This Agreement
will not be effective or accepted if modified by you unilaterally without the
express written consent/agreement of the Company.





RETIREMENT AGREEMENT AND GENERAL RELEASE OF CLAIMS    Page 8



--------------------------------------------------------------------------------





d.
This Agreement may be executed in several counterparts, each of which shall be
deemed as an original, but all of which together shall constitute one and the
same instrument.



9.
Acknowledgments. By signing below, you acknowledge that you: (a) have carefully
read this Agreement in its entirety; (b) have had an opportunity to consider the
terms of this Agreement for at least twenty-one (21) calendar days; (c) are
advised by the Company to consult with an attorney of your choice before signing
this Agreement; (d) fully understand the significance of all of the terms and
conditions of this Agreement and have discussed them with an attorney of your
choice, or have had a reasonable opportunity to do so; and (e) are signing this
Agreement voluntarily and of your own free will and agree to abide by all the
terms and conditions contained herein.



[Remainder of Page Left Intentionally Blank]


RETIREMENT AGREEMENT AND GENERAL RELEASE OF CLAIMS    Page 9



--------------------------------------------------------------------------------





PLEASE READ AND CONSIDER THIS AGREEMENT CAREFULLY BEFORE EXECUTING. THIS
AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. If the terms of
this Agreement are acceptable to you, please sign, date and return it to:






Agreed to and accepted by, on this 4th day of January, 2018:




Karen Katz






/s/ Karen Katz            
                                






Agreed to and accepted by, on this 4th day of January, 2018:




Neiman Marcus Group, Inc.


By: /s/ Tracy M. Preston         


Title: Senior Vice President, General Counsel and Corporate Secretary




The Neiman Marcus Group LLC


By: /s/ Tracy M. Preston         


Title: Senior Vice President, General     Counsel and Corporate Secretary







RETIREMENT AGREEMENT AND GENERAL RELEASE OF CLAIMS    Page 10



--------------------------------------------------------------------------------





Exhibit A


Reconfirmation Release




1.
In consideration for the payment and benefits to be provided to you pursuant to
Paragraph 3 of the Retirement Agreement and General Release of Claims The Neiman
Marcus Group LLC (the “Company”) dated January 4, 2018 (the “Retirement
Agreement”) and other valuable consideration, and except as provided below, you,
for yourself and for your heirs, executors, administrators, trustees, legal
representatives, successors and assigns forever release and discharge the
Company and any and all of the Company’s past and present parent companies,
direct and indirect investors, subsidiaries, Affiliates (as defined in the
Retirement Agreement), partners, successors and assigns and each of their
respective past and present officers, directors, employees, shareholders,
principles, members, agents, attorneys and employee benefit plans and their
administrators and trustees, in their individual and official capacities (the
“Released Parties”), from any and all claims, demands, causes of action, fees
and liabilities of any kind whatsoever, whether known or unknown, which you ever
had, now have, or may have against any of the Released Parties by reason of any
act, omission, transaction, practice, plan, policy, procedure, conduct,
occurrence, or other matter, up to and including the date you sign this
Reconfirmation Release, including but not limited to all claims, without
limitation, under Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1866 and 1991, the Equal Pay Act, the Americans with Disabilities Act,
Sections 1981 through 1988 of Title 42 of the United States Code, the National
Labor Relations Act, the Employee Retirement Income Security Act, Age
Discrimination in Employment Act (ADEA), the Older Workers Benefit Protection
Act (OWBPA), all claims under the Family and Medical Leave Act and other
federal, state and local leave laws; all claims under the Workers Adjustment and
Retraining Notification Act and similar state and local laws; all claims under
any whistleblower protection law, including but not limited to any claims under
the Sarbanes-Oxley Act or the Dodd-Frank Wall Street Reform and Consumer
Protection Act; all claims of discrimination, harassment, hostile work
environment, and retaliation in connection with your employment, the terms and
conditions of such employment and your separation from employment under any
federal, state and local fair employment, non-discrimination or civil rights law
or regulation; all claims sounding in tort or breach of contract (express or
implied), wrongful discharge, whistleblowing, detrimental reliance, defamation,
emotional distress or compensatory and/or punitive damages; and all claims for
attorneys’ fees, costs, disbursements and/or the like. All of the above statutes
are as amended.



2.
This Reconfirmation Release does not prevent you from participating in
investigations or proceedings conducted by the Equal Employment Opportunity
Commission (“EEOC”), the National Labor Relations Board (“NLRB”), or similar
state agencies. This Reconfirmation Release does not prevent you from reporting
possible violations of federal law or regulation to, or cooperating with any
investigation being conducted by, any governmental agency, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. This Reconfirmation Release does not affect the rights and
responsibilities



RECONFIRMATION RELEASE            
Page 1

--------------------------------------------------------------------------------





of the EEOC to enforce the Title VII, the EPA, the ADEA, the ADA, GINA, Sections
102 and 103 of the Civil Rights Act if 1991, or Sections 501 and 505 of the
Rehabilitation Act of 1973 and cannot be used to interfere with the protected
rights of an employee related to an EEOC investigation or proceeding. However,
you give up all rights to recover or receive damages, money, or other personal
benefits as a result of any EEOC, NLRB or other agency charge, investigation or
proceeding. This Reconfirmation Release does not prevent you from exercising
your rights, if any, to (a) vested benefits under any pension or savings plan or
deferred compensation plan; (b) COBRA benefits; (c) workers’ compensation
benefits; (d) unemployment benefit claims; (e) pay for accrued but unused
vacation; (f) base salary through the Retirement Date; and/or (g)
indemnification pursuant to any agreement with NMG, NMG by-laws or other
organizational documents, or as provided by state law as well as any other
claims that cannot lawfully be released.


3.
You will not sue NMG (as defined in the Retirement Agreement) with respect to
claims you have released in this Reconfirmation Release, or otherwise break your
promises under the Retirement Agreement or Reconfirmation Release. You must pay
NMG’s legal fees if you sue NMG or otherwise break your promises in this
Reconfirmation Release or the Retirement Agreement. You do not have to pay NMG’s
legal fees under this paragraph, and that you will not be penalized in any way,
if you challenge only the validity of the waiver or release of age
discrimination claims under the ADEA.



4.
The making of this Reconfirmation Release is not intended, and shall not be
construed, as an admission that the Company or any of the Released Parties have
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any wrongdoing whatsoever against
you or otherwise.



5.
By signing below, you acknowledge that you: (a) have carefully read this
Reconfirmation Release in its entirety; (b) have had an opportunity to consider
the terms of this Reconfirmation Release for at least twenty-one (21) calendar
days; (c) are advised by the Company to consult with an attorney of your choice
before signing this Reconfirmation Release; (d) fully understand the
significance of all of the terms and conditions of this Reconfirmation Release
and have discussed them with an attorney of your choice, or have had a
reasonable opportunity to do so; and (e) are signing this Reconfirmation Release
voluntarily and of your own free will and agree to abide by all the terms and
conditions contained herein.



6.
By signing below, you confirm that you have returned all equipment and
intellectual property of NMG.



[Remainder of Page Left Intentionally Blank]




RECONFIRMATION RELEASE            
Page 2

--------------------------------------------------------------------------------





Agreed to and accepted by, on this ____ day of _____________, 201__:




         Karen Katz:
    


_________________________
                                




RECONFIRMATION RELEASE            
Page 3

--------------------------------------------------------------------------------






Exhibit B


Director Services Agreement


    





--------------------------------------------------------------------------------







Exhibit C


Amended & Restated Time-Vested Option Non-Qualified Stock Option Agreement










    



